Citation Nr: 0907731	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  07-27 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling for hammer toes, bilateral, status post surgical 
repair.  

2.  Entitlement to service connection for degenerative joint 
disease of the feet.


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1967 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision which 
granted service connection for the Veteran's bilateral hammer 
toe disabilities and assessed a 10 percent rating.  The 
Veteran also appeals from an August 2007 rating decision 
which denied service connection for bilateral degenerative 
joint disease of the Veteran's feet.  


FINDINGS OF FACT

1.  The Veteran has hammer toes on all his toes on his left 
foot  

2. The Veteran has hammer toes on the second through fifth 
toes on his right foot.

3.  The Veteran's hammer toes on his right foot have caused 
pain, stiffness, weakness, fatigability, and decreased range 
of motion.

4.  Degenerative joint disease of the feet, if any, is not 
related to a disease or injury in service and did not 
manifest within one year of service separation, and is not 
etiologically related to a service-connected disability.
 

CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 
percent for hammer toes of the left foot have not been met.  
38 U.S.C.A. § 1155(West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5282 (2008).

2.  The criteria for a rating of 10 percent, but no higher, 
for hammer toes of the right foot have been met.  38 U.S.C.A. 
§ 1155(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5282 (2008).

3.  Degenerative joint disease of the feet was not incurred 
in or aggravated by active service, or may it be presumed to 
have incurred therein.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 
3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.	Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008).  The United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's rating claim arises from an initially-granted 
claim of service connection for bilateral hammertoe 
disabilities.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date. See Dingess 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in August 2003 satisfied the second and third 
elements under the duty to notify provisions.  38 U.S.C. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 
187.

Here, the Veteran is challenging the initial evaluations 
assigned following the grant of service connection.  In 
Dingess, and more recently in Goodwin v. Peake, the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service- connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Goodwin, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. 
at 484.  Further, the Veteran has neither alleged nor 
demonstrated that he has been prejudiced by defective VCAA 
notice.  Goodwin, 22 Vet.App. at 136; Dunlap, 21 Vet.App. at 
119.  Regarding the disability rating, VA requested and 
obtained all information from the Veteran to support his 
claim and granted service connection.  There is no indication 
any other evidence exists to support a higher disability 
rating.  Thus, the VCAA's purpose has been effected and any 
error is non-prejudicial.

As for the Veteran's claim of service connection, and prior 
to initial adjudication of the Veteran's bilateral 
degenerative joint disability of the feet, a letter dated in 
June 2007 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist with respect to initial rating claims 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the Veteran. Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2008).

There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected hammer toe disabilities since he was last examined.  
See 38 C.F.R. § 3.327(a).  The Veteran argues his post-VA 
examination treatment records show that his hammer toe 
disabilities warrant an increased rating.  However, 
disability ratings are not assigned based on the duration of 
a condition as reflected by continued treatment.  Rather, it 
is the objective symptoms of the disability, such as 
occupational and social impairment, memory impairment, and 
personal appearance that guide VA's assignment of a rating.  
All these factors were completely addressed in the VA 
examination and remain correct evaluations of the Veteran's 
disability.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The March 2007 and March 2008 examinations are 
adequate bases upon which the April 2007 rating decision and 
August 2008 SOC stand.  Both pre- and post- VA examination 
treatment records are consistent with the examination and 
thus, the Board finds that no further action is needed.

With respect to his service connection claim for degenerative 
joint disease of the feet, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  The case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

The Veteran's VA treatment records and private medical 
records reflect treatment of his left and right feet.  The 
Veteran alleges bilateral degenerative joint disease of his 
feet.  The March 2007 and March 2008 VA examination reports 
do not indicate that the Veteran has a current diagnosis of 
bilateral degenerative joint disease of his feet.  As these 
examinations are current, thorough and focus on the affected 
area, the Board finds that the preponderance of the medical 
evidence is against a current diagnosis of the claimed 
disorder.  An examination is not required.  See McLendon, 
supra.  




II.	Initial Rating

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

The Board reviews the Veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the 
Veteran has timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Veteran has been assigned a 10 percent rating under 
Diagnostic Code 5282 for bilateral hammer toes, status post 
surgical repair.  A non-compensable evaluation is assigned 
for hammer toe where single toes are affected.  38 C.F.R. § 
4.71a, Diagnostic Code 5282 (2008).  A maximum 10 percent 
evaluation is assigned for unilateral hammer toe of all toes 
without claw foot.  Id.

VA treatment records show that the Veteran has been seen for 
complaints of pain in both feet.  The March 2008 VA 
examination indicates that the Veteran had two surgeries for 
his right and left feet.  First, he had ligaments of both 
little toes removed to correct the hammer toe deformity in 
the early 1970s.  Private medical records indicate that the 
Veteran, in November 1984, underwent another surgical repair 
for hammer toes of his second through fifth toes in his right 
foot and the fifth toe on his left foot were fused and pins 
were used to straighten the deformity. 

A March 2007 VA examination report indicates pain in both 
feet.  Specifically, the Veteran reported left and right foot 
pain, stiffness, weakness, fatigability and lack of 
endurance.  He provided that his disabilities impact his 
ability to perform chores, shopping, recreation or travel and 
prevent him from exercising or participating in sports.  He 
indicated that flare-ups occurred about one to three times a 
month and lasted for one to two days.  Upon examination, the 
examiner indicated that the Veteran had hammer toes on the 
second through fifth digits of his left foot, with full range 
of motion and no pain, limitation, or sensory defect.  The 
examiner also examined the Veteran's right foot and noted a 
well healed incision from surgical repair of hammer toes but 
assessed no current diagnosis of hammer toe.  

In a September 2007 VA treatment note, the Veteran complained 
of bilateral foot pain.  The physician noted a healed scar 
over the dorsal aspects of the Veteran's right foot, with 
limited range of motion, and a thick callous over the tip of 
the second toe.  The physician assessed hammer toes on the 
Veteran's left foot and a thick callous over the dorsum of 
the Veteran's fourth toe.  The Veteran was assessed with 
hammer toes with chronic foot pain and referred for a 
podiatry consult.  

In October 2007, the Veteran reported to the podiatry consult 
wherein the examiner indicated that the Veteran's left foot 
was flexible, the right lesser toes were stiff, and there was 
a flexion deformity at the distal interphalangeal joint of 
the right second toe.  The examiner assessed hammer toes with 
additional contracture at the distal interphalangeal joint of 
the right second toe.

During a March 2008 VA examination, the Veteran was examined 
to determine whether he suffered from neurological damage to 
both feet and bilateral plantar fasciitis secondary to his 
hammer toes.  During the examination, the Veteran reported 
pain, stiffness, fatigability, weakness, lack of endurance, 
and loss of sensation in both of his feet.  The Veteran 
indicated that his disabilities impacted his ability to 
perform chores, chopping, recreation, travel, and driving and 
prevented him from exercising and participating in sports.  
Upon examination, the examiner found left foot tenderness and 
abnormal weight bearing.  He indicated hammer toes to the 
Veteran's second through fifth digits of his left foot, with 
limited dorsiflexion and plantar flexion of the metatarsal 
joint in this same digits.   The examiner also found right 
foot tenderness and abnormal weight bearing.  He assessed 
hammer toes of the Veteran's second through fifth digits, 
with additional flexion contracture at the distal 
interphalangeal joint.  The examiner found the Veteran was 
unable to flex any digits of the right foot.  The examiner 
assessed the Veteran with hammer toes, bilateral feet, status 
post surgical repair and bilateral plantar fasciitis.  

The Veteran has received the maximum compensation for the 
hammer toes on his left foot.  38 C.F.R. § 4.71a, Diagnostic 
Code 5282.  The sole assessment of hammer toes is on the 
basis of whether all the toes on one foot are hammer toes, 
with the presence of a claw foot.  As such, the 10 percent 
rating is the highest compensation the Veteran can receive 
for hammertoes of his left foot.  

The March 2008 VA examination, however, also assessed the 
Veteran with hammer toes on the right second to fifth toes of 
his right foot.  Because the Veteran's right toes are not all 
considered hammer toes, the Veteran cannot receive a 
compensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5282.

The Board has also considered the rule of DeLuca, supra.  
Again, the RO granted a 10 percent rating under Diagnostic 
Code 5282 for the hammer toes of his left foot and 0 percent 
rating for the hammer toes of his right foot.  Where a 
musculoskeletal disability is currently evaluated at the 
highest schedular evaluation available based upon limitation 
of motion, a DeLuca analysis is foreclosed. Johnston v. 
Brown, 10 Vet. App. 80 (1997). The Board notes that the 
Veteran received the maximum rating possible.  See 38 C.F.R. 
§ 4.71a, DC 5282.  Further inquiry into the DeLuca criteria 
is not warranted as it would not result in a higher scheduler 
rating.  See Johnston. 

With respect to the Veteran's right foot, the Board finds 
that a rating under the rule of DeLuca is warranted as he has 
consistently reported pain, weakness, fatigability and 
stiffness.  An April 2007 letter from a private medical 
examiner indicated that the first toe of the Veteran's right 
foot is unable to flex in a normal manner and his third and 
fourth toes elevate into a malleted type position.  The March 
2008 VA examination report provided a decrease of motion in 
the Veteran's toes on his right foot and loss of sensation in 
his right foot.  The Veteran suffers from flare-ups in pain 
which occur two to three times a month and last for two to 
three days.  The examiner noted that the surgical repairs the 
Veteran underwent have led to limited motion, altered gait 
and altered weight bearing as evidenced by the skin 
callosities and abnormal shoe patterns.  As such, the DeLuca 
criteria have been met for the Veteran's hammer toes on his 
right foot.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board notes that the 
Veteran has received the maximum rating permissible for the 
hammer toes on his left foot for the entire period on appeal.   
Staged ratings are not warranted. See id.  Further, the 
DeLuca criteria for the Veteran's hammer toes on his right 
foot have been met.  The maximum rating permissible for the 
hammer toes on the Veteran's right foot is 10 percent and 
staged ratings are not warranted.  See id. 

The Board is aware that the Veteran has testified to 
increased pain in his feet and has complained of such to his 
VA doctors.  The Board cannot, however, disregard the 
dictates of the ratings schedule, the limits of which the 
Veteran has reached.  The Board has also considered whether 
the case should be referred for extra- schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2008).  The 
record reflects that the Veteran has not required frequent 
hospitalizations for the hammer toes of his feet and that the 
manifestations of the disabilities are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disabilities would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra- 
schedular consideration is not in order.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

III.	Service Connection

The Veteran contends that he has degenerative joint disease 
of his feet as a result of service.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran contends that he has degenerative joint disease 
in both his feet since they were both surgically repaired and 
he is in constant pain.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted. See Sanchez-Benitez v. West, 13 
Vet.App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed.Cir. 2001).  While the Veteran is 
competent to report painful joints, a chronic disability must 
be diagnosed to accompany those complaints.  The existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation. 38 U.S.C.A. § 1110, 1131; see also 
Degmetich v. Brown, 104 F.3d 1328, 1332 (1997)(holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed; however, no 
competent evidence shows such a disability.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms 
currently and that he was injured during service.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Veteran has not been diagnosed with degenerative joint 
disease of either foot.  Service treatment records are silent 
as to a treatment or diagnosis for degenerative joint disease 
of either foot.  Further, during a March 2007 VA examination, 
both of the Veteran's feet were thoroughly examined.  During 
this examination, the Veteran submitted to x-rays studies 
taken of both his feet.  The examiner indicated that the x-
rays showed bilateral claw toe deformities in the second 
through fifth toes, postoperative changes of the proximal 
phalanx in the first right toe and bilateral fifth toes.  The 
examiner also noted bilateral small enthesophytes posterior 
calcaneus.  However, the examiner did not diagnose the 
Veteran's with bilateral degenerative joint disease of his 
feet.  

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied. 38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
hammer toes, status post surgical repair, of the left foot is 
denied.  

Entitlement to an initial rating of 10 percent for hammer 
toes, status post surgical repair, of the right foot is 
granted.  

Entitlement to service connection for bilateral degenerative 
joint disease of the feet is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


